Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present office action is responsive to communications received on 11/18/2019.


Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


With respect to claims 1-20 the claims are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
As claims 1-20 are directed to a method, tangible non-transitory machine readable medium and a system therefore they are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claims 1, 8 and 15 include limitations that recite at least one abstract idea.  For instance, independent claim 1 recites:
A computer-implemented method comprising: monitoring, by one or more processors, conversations in a communication system; generating, by one or more processors, a list of topics in the conversations; determining, by one or more processors, a flow for each topic based on length of time, number of participants, and sentiment associated to each topic, the flow being the progress of interactions and shifts for each topic; building, by one or more processors, a statistical model for each topic based on the flow to predict success or failure of a topic progression for an incoming conversation; and updating, by one or more processors, the topic progression for the incoming conversation based on the predicted success or failure.
The Examiner submits that the foregoing underlined limitations constitute organizing human activity by managing interactions using generic computing devices and components to implement the abstract idea. Wherein in this instance the disclosed system manages the process of performing conversation analysis; wherein the data is collected and analyzed (see MPEP § 2106.05(f) and § 2106.05(g)).

Accordingly, the claim recites at least one abstract idea. 
While independent claims 8 and 15 although might have slight variations but essentially recites the same scope of claim limitations as independent claim 1.

Furthermore, dependent claims 2-7, 9-14 and 16-20 further fail to make the abstract parent claims any less abstract by reciting insignificant extra-solution activities, for example: 
Claims 2, 9 and 16 disclose generating a visualized map identifying what interactions are expected for the incoming conversation.
Claims 3, 10 and 17 disclose statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed.
Claims 4, 11 and 18 disclose the transition matrix is configured to use one or more analysis techniques selected from group consisting of: regression analysis, conditional probability, and completion probability.
Claims 5, 12 and 19 disclose updating the topic progression for the incoming conversation includes acting, by one or more processors, to add or remove a participant from the incoming conversation.
Claims 6, 13 and 20 disclose updating the topic progression for the incoming conversation includes updating, by one or more processors, a schedule for the incoming conversation.
Claims 7 and 14 disclose identifying, by one or more processors, the topics in the conversations using neural network techniques.

Therefore, dependent claims 2-7, 9-14 and 16-20 fail to make the abstract parent claims any less abstract because claims 2-7, 9-14 and 16-20 all recite limitations for organizing human activity while using generic computing devices or components.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1 recites: A computer-implemented method comprising: monitoring, by one or more processors, conversations in a communication system; generating, by one or more processors, a list of topics in the conversations; determining, by one or more processors, a flow for each topic based on length of time, number of participants, and sentiment associated to each topic, the flow being the progress of interactions and shifts for each topic; building, by one or more processors, a statistical model for each topic based on the flow to predict success or failure of a topic progression for an incoming conversation; and updating, by one or more processors, the topic progression for the incoming conversation based on the predicted success or failure. (Mental process or Human activity combined with conventional computer implementation, see MPEP § 2106.05(g) and MPEP § 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of claim 1 “A computer-implemented method comprising:” and “one or more processors” the Examiner submits that this additional limitation merely uses generic computing devices or components (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications ¶53-55 and ¶80-85) to implement the abstract idea (see MPEP § 2106.5(f) and MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular authentication apparatus that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claims 1, 8 and 15 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claims 1, 8 and 15 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 9 and 16 disclose generating a visualized map identifying what interactions are expected for the incoming conversation; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications ¶53-55 and ¶80-85) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 3, 10 and 17 disclose statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications ¶53-55 and ¶80-85) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 4, 11 and 18 disclose the transition matrix is configured to use one or more analysis techniques selected from group consisting of: regression analysis, conditional probability, and completion probability; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications ¶53-55 and ¶80-85) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 5, 12 and 19 disclose updating the topic progression for the incoming conversation includes acting, by one or more processors, to add or remove a participant from the incoming conversation; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications ¶53-55 and ¶80-85) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 6, 13 and 20 disclose updating the topic progression for the incoming conversation includes updating, by one or more processors, a schedule for the incoming conversation; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications ¶53-55 and ¶80-85) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 7 and 14 disclose identifying, by one or more processors, the topics in the conversations using neural network techniques; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications ¶53-55 and ¶80-85) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).

With respect to claims 2-7, 9-14 and 16-20: These claims disclose organizing human activity combined with insignificant extra solution activities while reciting generic computing devices and components like “one or more processors” to implement the abstract idea and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitation of “A computer-implemented method comprising:” and “one or more processors”, which the Examiner submits merely disclose generic computing devices or components (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications ¶53-55 and ¶80-85) to implement the abstract idea. Furthermore, the Examiner further submits that such steps that are recited in the rest of the claim are not unconventional as they merely consist of collecting and analyzing data in a system and perform an action based on the analysis.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception 
Claims 2, 9 and 16 disclose generating a visualized map identifying what interactions are expected for the incoming conversation; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications ¶53-55 and ¶80-85) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 3, 10 and 17 disclose statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications ¶53-55 and ¶80-85) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 4, 11 and 18 disclose the transition matrix is configured to use one or more analysis techniques selected from group consisting of: regression analysis, conditional probability, and completion probability; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications ¶53-55 and ¶80-85) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 5, 12 and 19 disclose updating the topic progression for the incoming conversation includes acting, by one or more processors, to add or remove a participant from the incoming conversation; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications ¶53-55 and ¶80-85) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 6, 13 and 20 disclose updating the topic progression for the incoming conversation includes updating, by one or more processors, a schedule for the incoming conversation; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications ¶53-55 and ¶80-85) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 7 and 14 disclose identifying, by one or more processors, the topics in the conversations using neural network techniques; while reciting using general purpose computing device(s) (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications ¶53-55 and ¶80-85) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Therefore, the dependent claims add additional elements that are considered to be generic computer devices and/or components (such as illustrated in applicant’s drawings Fig. 1 and recited in applicant specifications ¶53-55 and ¶80-85)  and that are simply applying a generic computer to implement the abstract idea, the Examiner further submits that such steps are not unconventional as they merely consist of collecting and analyzing data in a system and perform an action based on the analysis.  The steps of receiving data, analyzing data, and transmitting data are considered well-understood routine and conventional (See MPEP 2106.05(d)(II)).  

Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-9, 12, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al. (US 20140129331 A1) hereinafter referred to as Spivack in view of Raanani et al. (US 20180122383 A1) hereinafter referred to as Raanani.

With respect to claim 1, Spivack discloses: A computer-implemented method comprising: monitoring, by one or more processors, conversations in a communication system; (Spivack ¶221 discloses monitoring “momentum of each topic in a conversation, dialogue, message, or any stream of text”).
generating, by one or more processors, a list of topics in the conversations; (Spivack ¶63 “generate an interest profile (e.g., via the interest profile generator 314) with a list of concepts/topics”)
determining, by one or more processors, a flow for each topic based on length of time, (Spivack Abstract discloses the intention of “predicting a future momentum for the identified topic”, mapped to a flow of topic while Spivack ¶68 “The statistics or any qualitative data computed as a function of time in a given time period or in real time can be used to detect trends” wherein trend detection is mapped to the flow of topic and time period mapped to length of time).
number of participants, (Spivack ¶221 discloses the trend detection is a function of “size of the crowd (e.g., number of users)”).
and sentiment associated to each topic, (Spivack ¶208 targeting engine using “sentiment on various topics”. Additionally, Spivack ¶230-231 “sentiment of each topic or concept can also be determined to add additional dimensions of data to the topic”).
the flow being the progress of interactions and shifts for each topic; (Spivack ¶56 “detecting, identifying trends, filtering/prioritizing according to topics/trends/what's popular, and for generating interactive user interfaces which depict trends or popular topics/ideas/concepts updatable in real time or near real time. The interactive UI may also be actionable to navigate to or through related topics, tags, ideas, people, users, or content.” Wherein the navigation through topics using the interactive user interface is mapped to progress of interactions. Spivack ¶216-217 “topics can change as the event progresses” based on change of interest in a topic, mapped to shifts for each topic)
building, by one or more processors, a statistical model for each topic based on the flow (Spivack ¶40 “host server 100 operates in real-time or near real-time and is able to generate useful analytics/statistics regarding network or online activity to detect current trends or predict upcoming trends”).
and updating, by one or more processors, the topic progression for the incoming conversation (Spivack ¶203 discloses updating topic progression status to require live agent be connected to the system received conversation).
Spivack does not explicitly disclose: building, by one or more processors, a statistical model for each topic based on the flow “to predict success or failure of a topic progression for an incoming conversation;” 
However, Raanani in an analogous art discloses: building, by one or more processors, a statistical model for each topic based on the flow to predict success or failure of a topic progression for an incoming conversation; (Raanani ¶23 discloses building F-score statistical real-time analysis of ongoing conversation based on extracted features, mapped to each topic. Raanani ¶26 “real-time analysis component predicts the conversation to fail”).
and updating, by one or more processors, the topic progression for the incoming conversation based on the predicted success or failure. (Raanani ¶26 “the real-time analysis component predicts the conversation to fail, the on-call guidance may suggest to the representative to quickly wrap up the call in order to spare the representative's time … produce real-time probabilities of various outcomes of the conversations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack with building, by one or more processors, a statistical model for each topic based on the flow to predict success or failure of a topic progression for an incoming conversation; and updating, by one or more processors, the topic progression for the incoming conversation based on the predicted success or failure as disclosed by Raanani to enabling live coaching that can help the representatives in improving the outcomes of the conversations in real-time (see Raanani ¶26).

With respect to claim 2, Spivack in view of Raanani disclose: The computer-implemented method of claim 1, further comprising: generating, by one or more processors, a visualized map identifying what interactions are expected for the incoming conversation. (Raanani ¶27 “Upon identifying features in a conversation that are indicative of an action item, the action item identification system generates the action item based on the set of features” which is presenting action items based on predicted conversation flow as illustrated in Raanani Figs. 8-9).

With respect to claim 5, Spivack in view of Raanani disclose: The computer-implemented method of claim 1, wherein updating the topic progression for the incoming conversation includes acting, by one or more processors, to add or remove a participant from the incoming conversation. (Spivack ¶203 “connect a live sales agent with the user and enable the sales agent to reply to them right away” wherein the agent is added to the system incoming conversation).

With respect to claim 7, Spivack in view of Raanani disclose: The computer-implemented method of claim 1, further comprising: identifying, by one or more processors, the topics in the conversations using neural network techniques. (Raanani ¶21 discloses analyzing features using “deep neural network (DNN)”).

With respect to claim 8, Spivack discloses: A computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising: program instructions to monitor conversations in a communication system; (Spivack ¶221 discloses monitoring “momentum of each topic in a conversation, dialogue, message, or any stream of text”).
program instructions to generate a list of topics in the conversations; (Spivack ¶63 “generate an interest profile (e.g., via the interest profile generator 314) with a list of concepts/topics”)
program instructions to determine a flow for each topic based on length of time, (Spivack Abstract discloses the intention of “predicting a future momentum for the identified topic”, mapped to a flow of topic while Spivack ¶68 “The statistics or any qualitative data computed as a function of time in a given time period or in real time can be used to detect trends” wherein trend detection is mapped to the flow of topic and time period mapped to length of time).
number of participants, (Spivack ¶221 discloses the trend detection is a function of “size of the crowd (e.g., number of users)”).
and sentiment associated to each topic, (Spivack ¶208 targeting engine using “sentiment on various topics”. Additionally, Spivack ¶230-231 “sentiment of each topic or concept can also be determined to add additional dimensions of data to the topic”).
the flow being the progress of interactions and shifts for each topic; (Spivack ¶56 “detecting, identifying trends, filtering/prioritizing according to topics/trends/what's popular, and for generating interactive user interfaces which depict trends or popular topics/ideas/concepts updatable in real time or near real time. The interactive UI may also be actionable to navigate to or through related topics, tags, ideas, people, users, or content.” Wherein the navigation through topics using the interactive user interface is mapped to progress of interactions. Spivack ¶216-217 “topics can change as the event progresses” based on change of interest in a topic, mapped to shifts for each topic)
program instructions to build a statistical model for each topic based on the flow for the incoming conversation (Spivack ¶40 “host server 100 operates in real-time or near real-time and is able to generate useful analytics/statistics regarding network or online activity to detect current trends or predict upcoming trends”).
and program instructions to update the topic progression for the incoming conversation (Spivack ¶203 discloses updating topic progression status to require live agent be connected to the system received conversation).
Spivack does not explicitly disclose: program instructions to build a statistical model for each topic based on the flow “to predict success or failure of a topic progression for an incoming conversation;”
However, Raanani in an analogous art discloses: program instructions to build a statistical model for each topic based on the flow to predict success or failure of a topic progression for an incoming conversation; (Raanani ¶23 discloses building F-score statistical real-time analysis of ongoing conversation based on extracted features, mapped to each topic. Raanani ¶26 “real-time analysis component predicts the conversation to fail”).
and program instructions to update the topic progression for the incoming conversation based on the predicted success or failure. (Raanani ¶26 “the real-time analysis component predicts the conversation to fail, the on-call guidance may suggest to the representative to quickly wrap up the call in order to spare the representative's time … produce real-time probabilities of various outcomes of the conversations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack with building, by one or more processors, a statistical model for each topic based on the flow to predict success or failure of a topic progression for an incoming conversation; and updating, by one or more processors, the topic progression for the incoming conversation based on the predicted success or failure as disclosed by Raanani to enabling live coaching that can help the representatives in improving the outcomes of the conversations in real-time (see Raanani ¶26).

With respect to claim 9, Spivack in view of Raanani disclose:The computer program product of claim 8, further comprising: program instructions, stored on the one or more computer-readable storage media, to generate a visualized map identifying what interactions are expected for the incoming conversation. (Raanani ¶27 “Upon identifying features in a conversation that are indicative of an action item, the action item identification system generates the action item based on the set of features” which is presenting action items based on predicted conversation flow as illustrated in Raanani Figs. 8-9).

With respect to claim 12, Spivack in view of Raanani disclose:The computer program product of claim 8, wherein program instructions to update the topic progression include program instructions to act to add or remove a participant from the incoming conversation. (Spivack ¶203 “connect a live sales agent with the user and enable the sales agent to reply to them right away” wherein the agent is added to the system incoming conversation).

With respect to claim 14, Spivack in view of Raanani disclose:The computer program product of claim 8, further comprising: program instructions, stored on the one or more computer-readable storage media, to identify the topics in the conversations using neural network techniques. (Raanani ¶21 discloses analyzing features using “deep neural network (DNN)”).

With respect to claim 15, Spivack discloses:  A computer system comprising: one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to monitor conversations in a communication system; (Spivack ¶221 discloses monitoring “momentum of each topic in a conversation, dialogue, message, or any stream of text”).
program instructions to generate a list of topics in the conversations; (Spivack ¶63 “generate an interest profile (e.g., via the interest profile generator 314) with a list of concepts/topics”)
program instructions to determine a flow for each topic based on length of time, (Spivack Abstract discloses the intention of “predicting a future momentum for the identified topic”, mapped to a flow of topic while Spivack ¶68 “The statistics or any qualitative data computed as a function of time in a given time period or in real time can be used to detect trends” wherein trend detection is mapped to the flow of topic and time period mapped to length of time).
number of participants, (Spivack ¶221 discloses the trend detection is a function of “size of the crowd (e.g., number of users)”).
and sentiment associated to each topic, (Spivack ¶208 targeting engine using “sentiment on various topics”. Additionally, Spivack ¶230-231 “sentiment of each topic or concept can also be determined to add additional dimensions of data to the topic”).
the flow being the progress of interactions and shifts for each topic; (Spivack ¶56 “detecting, identifying trends, filtering/prioritizing according to topics/trends/what's popular, and for generating interactive user interfaces which depict trends or popular topics/ideas/concepts updatable in real time or near real time. The interactive UI may also be actionable to navigate to or through related topics, tags, ideas, people, users, or content.” Wherein the navigation through topics using the interactive user interface is mapped to progress of interactions. Spivack ¶216-217 “topics can change as the event progresses” based on change of interest in a topic, mapped to shifts for each topic)
program instructions to build a statistical model for each topic based on the flow for an incoming conversation; (Spivack ¶40 “host server 100 operates in real-time or near real-time and is able to generate useful analytics/statistics regarding network or online activity to detect current trends or predict upcoming trends”).
and program instructions to update the topic progression for the incoming conversation (Spivack ¶203 discloses updating topic progression status to require live agent be connected to the system received conversation).
Spivack does not explicitly disclose: program instructions to build a statistical model for each topic based on the flow “to predict success or failure of a topic progression for an incoming conversation;”
However, Raanani in an analogous art discloses: program instructions to build a statistical model for each topic based on the flow to predict success or failure of a topic progression for an incoming conversation; (Raanani ¶23 discloses building F-score statistical real-time analysis of ongoing conversation based on extracted features, mapped to each topic. Raanani ¶26 “real-time analysis component predicts the conversation to fail”).
and program instructions to update the topic progression for the incoming conversation based on the predicted success or failure. (Raanani ¶26 “the real-time analysis component predicts the conversation to fail, the on-call guidance may suggest to the representative to quickly wrap up the call in order to spare the representative's time … produce real-time probabilities of various outcomes of the conversations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack with building, by one or more processors, a statistical model for each topic based on the flow to predict success or failure of a topic progression for an incoming conversation; and updating, by one or more processors, the topic progression for the incoming conversation based on the predicted success or failure as disclosed by Raanani to enabling live coaching that can help the representatives in improving the outcomes of the conversations in real-time (see Raanani ¶26).

With respect to claim 16, Spivack in view of Raanani disclose: The computer system of claim 15, further comprising: program instructions, stored on the one or more computer-readable storage media, to generate a visualized map identifying what interactions are expected for the incoming conversation. (Raanani ¶27 “Upon identifying features in a conversation that are indicative of an action item, the action item identification system generates the action item based on the set of features” which is presenting action items based on predicted conversation flow as illustrated in Raanani Figs. 8-9).

With respect to claim 19, Spivack in view of Raanani disclose:The computer system of claim 15, wherein program instructions to update the topic progression include program instructions to act to add or remove a participant from the incoming conversation. (Spivack ¶203 “connect a live sales agent with the user and enable the sales agent to reply to them right away” wherein the agent is added to the system incoming conversation).

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack and Raanani as applied to claims 1-2, 5, 7-9, 12, 14-16 and 19 above, and further in view of Li et al. (US 20150025931 A1) hereinafter referred to as Li.

With respect to claim 3, Spivack in view of Raanani disclose: The computer-implemented method of claim 1, 
They do not explicitly disclose: wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed.
However, Li in an analogous art discloses: wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed. (Li background ¶10 “a system for predicting an amount of expected successful outcomes for opportunities over a sequence of future time instances”. Wherein Li ¶29 “a forecasting engine 24, i.e., a processor based computing machine described below, is programmed with mathematical processing capabilities to perform methods based on mathematical/statistical models that determine both win probability” which is combined with transition matrices as per Li ¶85-89).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack and Raanani wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed disclosed by Li to improve success prediction (see Li ¶11).

With respect to claim 4, Spivack in view of Raanani and Li disclose: The computer-implemented method of claim 3, wherein the transition matrix is configured to use one or more analysis techniques selected from group consisting of: regression analysis, conditional probability, and completion probability. (Li ¶49 and 52-57 disclose using regression analysis and ¶11 discloses both completion and conditional probabilities).

With respect to claim 10, Spivack in view of Raanani disclose:The computer program product of claim 8, 
They do not explicitly disclose: wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed.
However, Li in an analogous art discloses: wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed. (Li background ¶10 “a system for predicting an amount of expected successful outcomes for opportunities over a sequence of future time instances”. Wherein Li ¶29 “a forecasting engine 24, i.e., a processor based computing machine described below, is programmed with mathematical processing capabilities to perform methods based on mathematical/statistical models that determine both win probability” which is combined with transition matrices as per Li ¶85-89).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack and Raanani wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed disclosed by Li to improve success prediction (see Li ¶11).

With respect to claim 11, Spivack in view of Raanani and Li disclose:The computer program product of claim 10, wherein the transition matrix is configured to use one or more analysis techniques selected from group consisting of: regression analysis, conditional probability, and completion probability. (Li ¶49 and 52-57 disclose using regression analysis and ¶11 discloses both completion and conditional probabilities).

With respect to claim 17, Spivack in view of Raanani disclose:The computer system of claim 15, 
They do not explicitly disclose: wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed.
However, Li in an analogous art discloses: wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed. (Li background ¶10 “a system for predicting an amount of expected successful outcomes for opportunities over a sequence of future time instances”. Wherein Li ¶29 “a forecasting engine 24, i.e., a processor based computing machine described below, is programmed with mathematical processing capabilities to perform methods based on mathematical/statistical models that determine both win probability” which is combined with transition matrices as per Li ¶85-89).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack and Raanani wherein the statistical model is combined with a transition matrix to predict likely success paths for the topic to proceed disclosed by Li to improve success prediction (see Li ¶11).

With respect to claim 18, Spivack in view of Raanani and Li disclose:The computer system of claim 17, wherein the transition matrix is configured to use one or more analysis techniques selected from group consisting of. regression analysis, conditional probability, and completion probability. (Li ¶49 and 52-57 disclose using regression analysis and ¶11 discloses both completion and conditional probabilities).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack and Raanani as applied to claims 1-2, 5, 7-9, 12, 14-16 and 19 above, and further in view of Bruchelt (US 20120115449 A1) hereinafter referred to as Bruchelt.

With respect to claim 6, Spivack in view of Raanani disclose: The computer-implemented method of claim 1, 
They do not explicitly disclose: “wherein updating the topic progression for the incoming conversation includes updating, by one or more processors, a schedule for the incoming conversation”.
However, Bruchelt in an analogous art discloses: wherein updating the topic progression for the incoming conversation includes updating, by one or more processors, a schedule for the incoming conversation. (applicant specifications does not give much details for this limitation such as in their specifications ¶66, which is interpreted as broadly as reasonably possible as presented by the claim language. In light of topic progression disclosed by Spivack in view of Raanani as mapped above, additionally Bruchelt ¶22 recites “a prediction that the event is the reason for the call” which also includes Bruchelt ¶28 “scheduling information related to the contact is displayed on the mobile device before the call is answered” interpreted as updating predicted reason for a call and includes updating display with scheduling information of incoming conversation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack and Raanani wherein updating the topic progression for the incoming conversation includes updating, by one or more processors, a schedule for the incoming conversation as disclosed by Bruchelt to remind the receiver for the intent of the conversation and its purpose and update schedule accordingly (see Bruchelt ¶4).

With respect to claim 13, Spivack in view of Raanani disclose:The computer program product of claim 8, 
They do not explicitly disclose: “wherein program instructions to update the topic progression include program instructions to update a schedule for the incoming conversation.”.
However, Bruchelt in an analogous art discloses wherein program instructions to update the topic progression include program instructions to update a schedule for the incoming conversation. (applicant specifications does not give much details for this limitation such as in their specifications ¶66, which is interpreted as broadly as reasonably possible as presented by the claim language. In light of topic progression disclosed by Spivack in view of Raanani as mapped above, additionally Bruchelt ¶22 recites “a prediction that the event is the reason for the call” which also includes Bruchelt ¶28 “scheduling information related to the contact is displayed on the mobile device before the call is answered” interpreted as updating predicted reason for a call and includes updating display with scheduling information of incoming conversation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack and Raanani wherein updating the topic progression for the incoming conversation includes updating, by one or more processors, a schedule for the incoming conversation as disclosed by Bruchelt to remind the receiver for the intent of the conversation and its purpose and update schedule accordingly (see Bruchelt ¶4).

With respect to claim 20, Spivack in view of Raanani disclose: The computer system of claim 15, 
They do not explicitly disclose: “wherein program instructions to update the topic progression include program instructions to update a schedule for the incoming conversation”.
However, Bruchelt in an analogous art discloses: wherein program instructions to update the topic progression include program instructions to update a schedule for the incoming conversation. (applicant specifications does not give much details for this limitation such as in their specifications ¶66, which is interpreted as broadly as reasonably possible as presented by the claim language. In light of topic progression disclosed by Spivack in view of Raanani as mapped above, additionally Bruchelt ¶22 recites “a prediction that the event is the reason for the call” which also includes Bruchelt ¶28 “scheduling information related to the contact is displayed on the mobile device before the call is answered” interpreted as updating predicted reason for a call and includes updating display with scheduling information of incoming conversation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack and Raanani wherein updating the topic progression for the incoming conversation includes updating, by one or more processors, a schedule for the incoming conversation as disclosed by Bruchelt to remind the receiver for the intent of the conversation and its purpose and update schedule accordingly (see Bruchelt ¶4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foreman et al. (US 20060256937 A1) ¶52-55 discloses building a predictive model by analyzing data values related to each conversation using “regression analysis” to determine flow to “identify factors that are predictive of successful conversations”.
Doyle (US 20200125928 A1) ¶64 discloses predicting surrounding context based on collected parameters from text exchange. Additionally, Doyle ¶130 “updating the one or more parameters may include adjusting transition probabilities of a transition probability matrix having values indicative of conditional probabilities of the audience transitioning to a latent offended state conditional on the specific features … The weight or bias may be adjusted in a direction that the partial derivative indicates reduces an amount of misclassification of text as offensive or non-offensive.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493